            Case 1:19-cr-00663-ER Document 66 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       7/16/2020
-------------------------------------------------------- X
UNITED STATES OF AMERICA,                                :
                                                         :                  ORDER
                  -v-                                    :
                                                         :
LUIS PARRALES,                                           :               19 Cr. 0663 (ER)
CARLOS PARRALES,                                         :
GILBERTO LUCIANO VAZQUEZ, and                            :
DAVID LIRANZO,                                           :
                                                         :
                                    Defendants.          :
-------------------------------------------------------- X

Ramos, D.J.:

        The pretrial conference previously scheduled for July 16, 2020, is hereby rescheduled to

occur as a telephone conference on July 21, 2020, at 10:30 a.m.

        As requested, defense counsel for Carlos Parrales will be given an opportunity to speak

with the defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time. (Chambers will provide counsel with a telephone number at which the

interpreter can be reached at the time of the pre-conference; it is counsel’s responsibility to

conference the interpreter in with the Defendant for the pre-conference.)

        Counsel and defendants should call (877) 411-9748 and use access code 3029857#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) Counsel should adhere to the following rules and guidelines during the

hearing:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
         Case 1:19-cr-00663-ER Document 66 Filed 07/16/20 Page 2 of 2




            systems that do not allow the user to know when someone else is trying to speak
            at the same time.

         2. To facilitate an orderly teleconference and the creation of an accurate transcript,
            counsel are required to identify themselves every time they speak. Counsel
            should spell any proper names for the court reporter. Counsel should also take
            special care not to interrupt or speak over one another.

         3. If there is a beep or chime indicating that a caller was dropped from the call,
            counsel should pause to allow the Court to confirm that the court reporter has not
            been dropped from the call.

         It is SO ORDERED.


Dated: July 16, 2020
       New York, New York
                                                           ____________________________
                                                           Edgardo Ramos, U.S.D.J.




                                               2
